Citation Nr: 1533385	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-01 123	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from January 7 to 30, 2012. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty service from May 1970 to March 1972.

This decision is limited to the matter as characterized on the title page.  In this regard, the Board notes that in a decision issued in March 2015, the Board determined that the criteria for the assignment of a 100 percent rating for PTSD were met effective from January 31, 2012.  

In a prior Board decision issued on January 6, 2012, the Board had denied the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD prior to September 22, 2006, and in excess of 50 percent from September 22, 2006 forward, on schedular and extraschedular bases.  In that January 2012 decision, the Board also added the issue of entitlement to a total disability rating for compensation due to individual unemployability based on the service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU claim to the RO for development of that issue.  As the claims file was soon returned to the Board, without the RO having completed the development of the TDIU matter, the Board again remanded the TDIU issue back to the RO in February 2012.  In a March 2012 rating decision, the RO granted a TDIU, effective from January 31, 2012.  

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court affirmed that part of the Board's decision denying an initial rating in excess of 30 percent for PTSD prior to September 22, 2006, and rating in excess of 50 percent from September 22, 2006, until January 6, 2012 (the date of the Board's decision), on a schedular basis.  The Court also set aside that part of the Board's decision denying a referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision.  

In a March 2015 Board decision, the Board granted a 100 percent schedular evaluation for PTSD, effective from January 31, 2012; and determined that an effective date of April 22, 2007, was warranted for the award of service connection for erectile dysfunction and for the award of SMC based on loss of use of a creative organ due to the erectile dysfunction.   

At this point, a matter left for consideration and unaddressed by any of the Board decisions issued between 2012 and 2015 is the matter of entitlement to a rating higher than 50 percent, from January 7 to 30, 2012, for PTSD.  As such, this matter - only, will be addressed in this Supplemental Decision.

The Board points out that additional issues remain pending in appellate status as explained in the Board decision/Remand issued on March 3, 2015.  Those pending issues consist of: (1) entitlement to an initial compensable rating for erectile dysfunction; (2) entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis; and, (3) entitlement to an effective date prior to January 31, 2012, for the grant of a TDIU.  At this point, it appears that actions requested in that remand have not been fully completed and accordingly, those issues are not addressed herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A separate decision addressing those claims will be issued on completion of the March 2015 remand directives.    

This appeal has been processed utilizing the paperless, electronic and Veteran Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

At no point pertinent to the appeal period extending from January 7 to 30, 2012, was evidence presenting showing that the Veteran's PTSD was productive of symptoms indicative of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships, or total occupational and social impairment.


CONCLUSION OF LAW

During the appeal period extending from January 7 to 30, 2012, the criteria for a rating in excess 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012 and 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the increased rating claim on appeal, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  Here the relevant inquiry is extremely limited to a short time frame pertinent to the symptoms and severity associated with the Veteran's PTSD from January 6 to 30, 2012.  

VA has obtained private and VA treatment records, and afforded the Veteran a VA examination on January 31, 2012.  Neither the Veteran nor his representative has identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied its duty to assist.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran is in no way prejudiced by the Board proceeding to the merits of his claim, at this juncture.

Background

As it stands, a 50 percent evaluation for PTSD has been in effect from September 22, 2006 until January 6, 2012; that matter was addressed in a Board decision issued on January 6, 2012.  In July 2013, the Court affirmed the Board determination to this effect.  In a subsequent Board decision issued on March 3, 2015, a maximum 100 percent schedular evaluation was granted for PTSD effective from January 31, 2012.  Accordingly, the pertinent inquiry involves the symptoms and severity associated with the Veteran's PTSD as demonstrated between the unaddressed appeal period occurring between January 7 and 30, 2012.  

Having searched the Veteran's VBMS and Virtual VA electronic files, the Board is unable to find any lay or clinical evidence relating to the symptoms or severity associated with the Veteran's PTSD for the portion of the appeal period extending from January 7 to 30, 2012.  

The Virtual VA file contains VA/CAPRI records printed on March 21, 2012.  However, those records cover only the time frame between April 2010 and May 2011, and did not include any mental health records dated in either December 2011 or January 2012.  The Virtual VA file also contains 273 pages of VA/CAPRI records printed on May 11, 2015, and dated between May 2011 and May 2015.  However, again these clinical records did not include any mental health records dated in either December 2011 or January 2012.  The Veteran underwent a VA general examination on January 18, 2012, as well as examinations for conditions other than PTSD on that date; however, again those reports contain no pertinent information relating to the symptoms or severity associated with the Veteran's PTSD.  

A VA psychiatric examination was conducted on January 31, 2012.  At that time, the Veteran reported that he was unemployed.  He described experiencing 'blackouts' associated with his PTSD occurring approximately once a week, during which he experienced periods (usually several minutes each) when he could not recall what he was doing.  The Veteran stated that these 'blackouts' are usually triggered by stimuli that remind him of his military combat experience.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner checked the box finding that the Veteran's PTSD caused "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  

The VA examiner commented that given the severity of the Veteran's current PTSD symptoms it would be expected that it would be difficult for the Veteran to attain and sustain employment at this time.  His problems with irritability and anger would make it very difficult for him to work in a setting where he would have to work closely with others or deal with customer complaints.  Further, his PTSD worsens when he is in settings where there are large groups of people so this would interfere with his ability to work in settings such as a shopping mall or other locations where he would have to interact with large groups of people.  [The] Veteran's problems with concentration would also contribute to impairment in his job performance as he reports currently that he has difficulty sustaining attention for long periods of time as needed in most work settings.  It would be expected that he would have then significant problems completing repetitive job tasks, meeting work deadlines, and completing multiple tasks in short periods of time.  He also reports having 'blackout' experiences thus this experience would probably lead him to have significant problems in a work setting where he would be operating heavy machinery or in other settings where physical safety in an issue (i.e., working in a construction site).

The January 2012 VA examiner found that the Veteran had an inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 25, indicating behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  See DSM-IV at 44-47.  In a decision issued on March 3, 2015, the Board determined that the PTSD symptoms were consistent with the assignment of a 100 percent disability rating under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411, effective from January 31, 2012 (the date of the examination).

Analysis

The Veteran seeks a disability rating in excess of 50 percent for PTSD, for the portion of the appeal period extending from January 7 to 30, 2012.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  Specific diagnostic codes will be discussed where appropriate below.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in a veteran's favor. 38 C.F.R. § 4.3.

During the appeal period extending from January 7 to 30, 2012, the Veteran's service-connected PTSD has been evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411 (2012 and 2014), which refers to the General Rating Formula for Mental Disorders. 

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Id.

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2012 and 2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In the absence of any evidence, lay or clinical relating to the symptoms or severity associated with the Veteran's PTSD for the portion of the appeal period extending from January 7 to 30, 2012, the Board is unable to grant an evaluation in excess of 50 percent for that time period.  In this regard, during that period there was no evidence of symptoms and/or manifestations such as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood, which are the type of symptoms consistent with the assignment of a 70 percent rating.  Similarly, there was during this time no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  It was not until January 31, 2012, that a VA examiner assessed the Veteran's PTSD as productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."

Similarly, the Board also points out that none of the enumerated symptoms and/or manifestations, or symptoms of the type, frequency, and/or severity that, while not specifically enumerated, would otherwise be indicative of a 100 percent rating were shown at any time during the appeal period at issue here.  See Mauerhan, supra.  In this regard, between January 7 and 30, there was no documentation or indication of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name. Further, evidence of total occupational or social impairment was not shown during this time period.  

Although the claimant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

The Board notes that the issues of entitlement to an initial rating in excess of 30 percent for PTSD from October 14, 2004, to September 21, 2006, and in excess of 50 percent from September 22, 2006, to January 30, 2012 for PTSD on extraschedular bases, were addressed in the March 2015 Board remand.  As not all of the remand directives pertaining to those matters have been completed at this point, those issues are not addressed herein.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the appeal period extending from January 7 to 30, 2012, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


